EXHIBIT 10.2

STOCK REDEMPTION AGREEMENT

          THIS STOCK REDEMPTION AGREEMENT (this “Agreement”) is made and entered
into as of the 19th day of October, 2004, by and between Brad M. Kelley, an
individual (“Stockholder”) and Churchill Downs Incorporated, a Kentucky
corporation (“CDI”).

          WHEREAS, Stockholder is the record and beneficial owner of 1,165,870
shares of the issued and outstanding common stock of CDI, which constitutes
approximately 8.77% of CDI’s total issued and outstanding shares of common
stock;

          WHEREAS, Stockholder is the sole member of Bison Capital, LLC, which
is the sole member of Kelley Farms Racing LLC (“KFR LLC”);

          WHEREAS, CDI desires to acquire that number of shares of CDI common
stock held by Stockholder necessary to reduce Stockholder’s percentage ownership
of CDI’s total issued and outstanding shares from 8.77% to 4.9% (after taking
into account the shares received by CDI in connection with that certain Purchase
Agreement dated as of the date hereof by and between KFR LLC and CDI (the
“Purchase Agreement); and

          WHEREAS, Stockholder shall permit the redemption of the number of
shares necessary to reduce Stockholder’s percentage ownership of CDI’s issued
and outstanding common stock to 4.9% (after taking into account the shares
received by CDI in connection with the Purchase Agreement) in exchange for a
convertible promissory note of CDI in substantially the form attached hereto as
Exhibit A (the “Note”).

          NOW THEREFORE, in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

        1.      Redemption of Shares. Subject to the terms and conditions of
this Agreement, at the Closing (as defined below) CDI shall redeem that number
of shares of common stock of CDI held by Stockholder (the “Shares”) necessary to
reduce Stockholder’s percentage ownership of CDI’s issued and outstanding common
stock to 4.9% (after taking into account the shares received by CDI in
connection with the Purchase Agreement) in exchange for the Note.

        2.      Principal Amount of the Note; Conversion Price of Note. The Note
delivered by CDI to Stockholder at the Closing shall be the Note attached hereto
as Exhibit A, provided that (i) such Note will be dated as of the date of the
Closing, (ii) the Conversion Price (as defined below) will be designated in the
body of the Note, and (iii) the principal amount of the Note will be designated
on the face of the Note after being calculated pursuant to the following
equation: (A x B) — C = D, where: “A” is 539,489, “B” is the average per share
closing price on the Nasdaq national market of one share of the Company’s common
stock for the ten (10) trading days immediately prior to the date of Closing,
“C” is $3,200,000.00 and “D” is the principal amount of the Note. The
“Conversion Price” is equal to “B”.

        3.      Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Wyatt, Tarrant &
Combs, LLP, in Louisville,

--------------------------------------------------------------------------------

Kentucky commencing at 10:00 a.m. local time no later than five (5) days
following the satisfaction or waiver of all conditions to the obligations of the
parties to consummate the transactions contemplated hereby or such other date as
the parties may mutually determine (the “Closing Date”); provided, however, that
the Closing Date shall be no later than October 18, 2004. At the Closing, (i)
Stockholder will execute and deliver to CDI a certificate certifying that the
representations of Stockholder set forth in Section 4 below are true, accurate
and complete on and as of the Closing; (ii) CDI will execute and deliver to
Stockholder a certificate certifying that the representations of CDI set forth
in Section 5 below are true, accurate and complete on and as of the Closing;
(iii) Stockholder will deliver the Shares to CDI, including any certificate
evidencing the shares and the execution and delivery to CDI of the stock power
attached hereto as Exhibit B; and (iv) CDI will execute and deliver the Note to
Stockholder.

        4.      Representations and Warranties of Stockholder. Stockholder
represents and warrants to CDI that the statements contained in this Section 4
are true and correct as of the date hereof.

                 A.      Authority. This Agreement constitutes the legal, valid,
and binding obligation of Stockholder, enforceable against Stockholder in
accordance with its terms. Upon the execution and delivery hereof by Stockholder
this Agreement will constitute the legal, valid, and binding obligation of
Stockholder, enforceable against Stockholder in accordance with its terms.
Stockholder has the absolute and unrestricted right, power, authority, and
capacity to execute and deliver this Agreement and to perform his obligations
under this Agreement.

                B.      No Conflict. Neither the execution and delivery of this
Agreement nor the consummation or performance of any of the transactions
contemplated hereby will violate or conflict with or constitute a default under
any mortgage, indenture, contract, agreement, license, permit, instrument, or
trust or any order or ruling of any governmental authority to which Stockholder
is a party or by which Stockholder is bound.

                C.       Good Title. Stockholder is the sole record and
beneficial owner of the Shares and has good, valid and marketable title to the
Shares. The Shares are, and upon transfer to CDI pursuant to this Agreement will
be, free and clear of all claims, liens, pledges, restrictions and encumbrances
whatsoever.

                D.       Purchase Entirely for Own Account. Stockholder
understands that the Note, at the time of issuance may not be registered under
the Securities Act on the grounds that the redemption provided for in this
Agreement and the issuance of the Note hereunder is exempt from registration
under the Securities Act and that the Company’s reliance on such exemption is
predicated on the Stockholders’ representations set forth herein. This Agreement
is made with Stockholder in reliance upon Stockholder’s representations to
Company, which by Stockholder’s execution of this Agreement, Stockholder hereby
confirms, that the Note will be acquired for investment for Stockholder’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that Stockholder has no present intention
of selling, granting any participation in, or otherwise distributing the same.

                E.       Investment Experience. Stockholder is domiciled in the
State of Florida and acknowledges that he is able to fend for himself, can bear
the economic risk of his investment,

2

--------------------------------------------------------------------------------

and has such knowledge and experience in evaluating and investing in private
placement transactions of securities and in financial or business matters that
he is capable of evaluating the merits and risks of the investment in the Note.

                F.       Accredited Investor. Stockholder is an “accredited
investor” within the meaning of SEC Rule 501 of Regulation D, as presently in
effect.

                G.       Receipt of Information. Stockholder believes he has
received all the information he considers necessary or appropriate for deciding
whether to accept the Note.

        5.      Representations and Warranties of CDI. CDI represents and
warrants to Stockholder that the statements contained in this Section 5 are true
and correct as of the date hereof.

                A.       Corporate Standing. CDI is a corporation duly
organized, validly existing, and in good standing under the laws of the
Commonwealth of Kentucky. CDI has all requisite power and authority to own,
lease and operate its properties and to carry on its business as now being
conducted and as presently proposed to be conducted, to execute, deliver and
perform this Agreement.

                B.       Authority. This Agreement constitutes the legal, valid,
and binding obligation of CDI, enforceable against CDI in accordance with its
terms. Upon the execution and delivery hereof by CDI, this Agreement will
constitute the legal, valid, and binding obligations of CDI, enforceable against
CDI in accordance with its terms. CDI has the absolute and unrestricted right,
power, and authority to execute and deliver this Agreement and to perform its
obligations hereunder. Except for the approval of its Board of Directors, the
consent of its primary lender, the KD Consents and any listing requirement of
the Nasdaq national market, CDI is not and will not be required to obtain any
consent from any person in connection with the execution and delivery of this
Agreement or the consummation or performance of any of the transactions
contemplated by this Agreement.

                C.       No Conflict. Neither the execution and delivery of this
Agreement by CDI nor the consummation or performance of any of the transactions
by CDI contemplated by this Agreement will give any person the right to prevent,
delay, or otherwise interfere with any of the transactions pursuant to: (i) any
provision of CDI’s Articles of Incorporation or Bylaws; (ii) any resolution
adopted by the board of directors or the stockholders of CDI; (iii) any legal
requirement or order of any court or other governmental body to which CDI may be
subject; or (iv) any contract to which CDI is a party or by which CDI may be
bound.

        6.      Pre-Closing Covenants. The parties agree as follows with respect
to the period between the date hereof and the Closing:

                A.       Each of the parties will use its reasonable best
efforts to take all action and to do all things necessary in order to consummate
and make effective the transactions contemplated by this Agreement (including
satisfaction of the closing conditions set forth in Section 7 below).

3

--------------------------------------------------------------------------------

                B.       Neither Stockholder nor any affiliate of Stockholder
shall purchase any additional shares of CDI’s common stock without first
receiving the express written consent of CDI.

                C.       Each of the parties will give any notices to, make any
filings with, and use its reasonable best efforts to obtain any authorizations,
consents, and approvals required by this Agreement.

                D.       Subject to the terms and conditions of this Agreement,
each of the parties hereto shall use commercially reasonable efforts to take, or
cause to be taken, all action, and to do, or cause to be done, all things
reasonably necessary, proper or advisable under applicable laws and regulations
to consummate and make effective the transaction contemplated by this Agreement,
including using commercially reasonable efforts to ensure timely satisfaction of
the conditions precedent to each party’s obligations hereunder. Neither party
shall, without the prior written consent of the other party, take any action
which would reasonably be expected to prevent or materially impede, interfere
with or delay the transactions contemplated by this Agreement.

        7.      Conditions to Obligation to Close.

                A.       Conditions to Obligation of CDI. The obligation of CDI
to consummate the transactions to be performed by it in connection with the
Closing is subject to satisfaction of the following conditions:

    [1]        CDI’s Board of Directors shall have approved this Agreement and
the transactions contemplated hereby;


    [2]        CDI shall have received the consents and/or approvals described
in Section 5.B;


    [3]        the qualification or exemption of the sale and redemption of the
Shares, and the issuance of the Note, under any applicable securities laws and
regulations;


    [4]        no injunction, judgment, order, decree or ruling in effect
preventing consummation of any of the transactions contemplated by this
Agreement shall be in existence;


    [5]        the representations and warranties of Stockholder set forth in
Section 4 shall be true, accurate and complete as of the Closing Date; and


    [6]        the transactions contemplated by the Purchase Agreement shall
have been consummated simultaneously with the Closing.


CDI may waive any condition specified in this Section 7.A if it executes a
writing so stating at or prior to the Closing.

4

--------------------------------------------------------------------------------

                B.       Conditions to Obligation of Stockholder. The obligation
of Stockholder to consummate the transactions to be performed by him in
connection with the Closing is subject to satisfaction of the following
conditions:

    [1]        no injunction, judgment, order, decree or ruling in effect
preventing consummation of any of the transactions contemplated by this
Agreement shall be in existence;


    [2]        the representations, warranties of CDI shall be true, accurate
and complete as of the Closing Date; and


    [3]        the transactions contemplated by the Purchase Agreement shall
have been consummated simultaneously with the Closing.


Stockholder may waive any condition specified in this Section 7.B if Stockholder
executes a writing so stating at or prior to the Closing.

        8.      Post-Closing Covenants. With respect to the period from and
after the Closing, the parties agree as follows:

                A.       Neither Stockholder nor any affiliate of Stockholder
shall purchase any additional shares of CDI’s common stock unless (i)
Stockholder’s total beneficial ownership of the Company’s common stock
immediately after such purchase would be less than 4.9% of the Company’s then
total number of issued and outstanding shares of common stock, or (ii) prior to
such purchase, Holder has fully disclosed any and all information, has executed
any documents, and has taken all other steps, required by any applicable gaming
agency or regulatory authority for holders of 5.0% or more of the Company’s
common stock, and agrees to make all such information available in the future
and to comply with any request of the Company or any applicable gaming agency or
regulatory authority or otherwise fully complies with (on a timely basis) the
requirements of such applicable gaming agency or regulatory authority.

                B.       Stockholder shall use his influence to cause KFR LLC to
actively pursue passage of Alternative Gaming Legislation (as such term is
defined in the Purchase Agreement).

                C.       Stockholder agrees to not purposefully delay the
commencement of Alternative Gaming (as such term is defined in the Purchase
Agreement) to a date beyond the five (5) year anniversary of the date of the
Closing in order to avoid paying the Effective Date Payment and/or the
Commencement Date Payment (each as defined in the Purchase Agreement) to CDI,
and Stockholder agrees not to take any action to cause Kentucky Downs LLC or the
business then operating on the grounds of the Facility (as defined in the
Purchase Agreement), to purposefully delay the commencement of Alternative
Gaming.

                D.       Within sixty (60) days of the date hereof, CDI agrees
to cause the Shares into which the Note is convertible to be registered for
secondary offering purposes with the Securities and Exchange Commission (“SEC”)
on a Form S-3 Registration Statement. Stockholder acknowledges that
Stockholder’s ability to sell the Shares under such registration statement may
thereafter be subject to trading halts or blackout periods imposed by CDI which
CDI or its

5

--------------------------------------------------------------------------------

counsel may deem necessary or appropriate to comply with applicable securities
laws. CDI acknowledges and agrees that CDI’s commitment to deliver Shares upon
conversion of the Note which are immediately transferable (subject only to
compliance with all applicable securities laws and regulations) is a material
condition of Stockholder entering into this Agreement. CDI further acknowledges
that its failure to deliver immediately transferable Shares will trigger the
Redemption Option (as defined in the Note). If CDI fails to exercise the
Redemption Option, Stockholder could suffer a substantial financial loss or gain
during the Interim Period (as defined in the Note). As set forth in the Note, in
such an event, CDI will hold Stockholder harmless from a loss and Stockholder
will pay CDI the amount of any gain.

        9.       Indemnification. Each of CDI and Stockholder shall indemnify,
defend and hold harmless the other and such other party’s respective directors,
officers, employees, agents, successors and assigns from and against all losses,
liabilities, damages, deficiencies, demands, claims, suits, actions, causes of
action, judgments, settlements, assessments, costs of investigation and other
expenses (including but not limited to fees, disbursements and other reasonable
charges of attorneys, accountants, consultants, experts and other professional
advisers, interest and penalties) based upon, arising out of or otherwise in
respect of any breach or failure or nonfulfillment of any representation,
warranty, covenant, undertaking or agreement of such party contained in this
Agreement.

        10.       Public Announcements. Any public announcement or similar
publicity with respect to this Agreement or the transaction contemplated hereby
will be issued, if at all, at such time and in such manner as CDI and
Stockholder jointly determine, provided that CDI may make such disclosure, after
consulting with Stockholder, if such disclosure is required by applicable law or
regulation, including the rules of the Nasdaq national market.

        11.       Notices. All notices, consents, waivers, and other
communications under this Agreement must be in writing and will be deemed to
have been duly given when (a) delivered by hand or registered United States mail
(with written confirmation of receipt), (b) sent by facsimile (with written
confirmation of receipt), or (c) when received by the addressee, if sent by a
nationally recognized overnight delivery service (receipt requested), in each
case to the appropriate addresses and facsimile numbers set forth below (or to
such other addresses and facsimile numbers as a party may designate by notice to
the other parties):

      if to “CDI”

Churchill Downs Incorporated
700 Central Avenue
Louisville, Kentucky 40208
Attention: President
Facsimile No.: (502) 634-4456

  with a copy to:

Churchill Downs Incorporated
700 Central Avenue
Louisville, Kentucky 40208

6

--------------------------------------------------------------------------------

      Attention: General Counsel
Facsimile No.: (502) 636-4439

      if to “Stockholder”

Brad Kelley
c/o Greg Betterton, Esq.
981 Ridgewood Avenue, #101
Venice, FL 34285
Facsimile No.: (941) 483-4992

        12.      Confidentiality. Each party will maintain in confidence, and
will cause the directors, officers, employees, agents, and advisors of such
party to maintain in confidence, any written, oral, or other information
obtained in confidence from another party in connection with this Agreement,
unless (a) such information is already known to such party or to others not
bound by a duty of confidentiality or such information becomes publicly
available through no fault of such party, (b) the use of such information is
necessary or appropriate in making any filing or obtaining any consent or
approval required for the consummation of the transactions contemplated by this
Agreement, or (c) the furnishing or use of such information is required by legal
proceedings or law.

        13.       Expenses. Except as otherwise expressly provided in this
Agreement, each party to this Agreement will bear its respective expenses
incurred in connection with the preparation, execution, and performance of this
Agreement and the transactions contemplated by this Agreement, including all
fees and expenses of agents, representatives, counsel, and accountants.

        14.       Further Assurances. The parties agree (a) to furnish upon
request to each other such further information, (b) to execute and deliver to
each other such other documents, and (c) to do such other acts and things, all
as the other party may reasonably request for the purpose of carrying out the
intent of this Agreement and the documents referred to in this Agreement.

        15.       Entire Agreement and Modification. This Agreement supersedes
all prior agreements between the parties with respect to its subject matter and
constitutes a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter. This Agreement may not
be amended except by a written agreement executed by CDI and Stockholder.

        16.       Time of Essence. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.

        17.       Governing Law. This Agreement will be governed by the laws of
the Commonwealth of Kentucky without regard to conflicts of laws principles.

        18.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date first written above.

  “CDI”

CHURCHILL DOWNS INCORPORATED



  By: Rebecca C. Reed                                   

Its: Secretary                                                 



  “STOCKHOLDER”



    /s/ Brad M. Kelley                                         
Brad M. Kelley

8

--------------------------------------------------------------------------------

Exhibits to the Stock Redemption Agreement have been intentionally omitted
because they are not material. The registrant agrees to furnish such omitted
exhibits supplementally to the Commission upon request.

9